DETAILED ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kevin Keunh on 03/03/2021. 
The application has been amended as follows:
The listing of the claims according to the Examiner’s Amendment is attached herein.

Allowable Subject Matter
3.	Claims 1-5, 7-25, 27, and 29-30, are allowed. 
4.	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach a self-ligating orthodontic bracket comprising, inter alia:  a bracket body that is configured to be mounted to the tooth and that includes an archwire slot having a pair of opposed slot surfaces projecting from a base surface, a support surface intersecting with one of the pair of opposed slot surfaces, and a retaining groove between the support surface and the base surface and opening in a labial direction to the support when the bracket body is mounted to a labial surface of the tooth, wherein the retaining groove includes a closed end, one of the opposed slot surfaces defines a slot surface plane, and the retaining groove is positioned on a first side of the slot surface plane; and a ligating slide that includes a projecting portion and is movable along the support surface from an opened position to a closed position, wherein the projecting portion projects lingually from a lingual surface of the ligating slide and is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772